Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Japanese patent documents cited in the information disclosure statement of 3 April 2019 have been considered with respect to the provided English translations.
Claim Objections
Claims 10 and 12 are objected to because of the following informalities:  
In claim 10, it is suggested to change “atmospheric atmosphere” to the phrase “oxygen containing atmosphere”, which is the phrase most commonly used in the art for this type of atmosphere.  While paragraph [0059] does define “atmospheric atmosphere” as an oxygen containing atmosphere, the claim would be clearer if the definition was used instead of the unfamiliar phrase “atmospheric atmosphere”
In claim 12, it is suggested to change “reductive” to “reducing” which is the more common and acceptable term in the art for reefing to this type of atmosphere.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-204563.
This reference teaches a ceramic complex comprising 1-15% open pores, which reds upon the claimed voids, 20-90 vol%, or about 22.2-72 wt%, ceramic activated yttrium aluminate fluorescent material having a particle size of 10-20 microns and the rest is alumina having a purity of 99.99% or more. The taught alumina purity falls within the claimed range. The weight percentage of the aluminate fluorescent material, the void percentage and the particle size of the aluminate fluorescent material all overlap the claimed ranges. While the reference does not teach the exact formula for the ceramic activated yttrium aluminate fluorescent material, it is notoriously well known in the art, as shown by the art of record, that this material has the formula (Y1-xCex)3Al5O12, where x is greater than 0 up to 0.2. This amount of cerium overlaps that of claim 5. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference suggests the claimed ceramic complex.
Allowable Subject Matter
Claims 2-4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 9 are objected to as referring to a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 12 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

There is no teaching or suggestion in the cited art of record of a ceramic complex having the composition and microstructure of claim 1 and the structure of claim 2. There is no teaching or suggestion in the cited art of record of a projector comprising a ceramic complex having the composition and microstructure of claim 1. WO 2018/154869,U.S. patent application publication 202/0392401 and 9,868270, are the closest art of record since they teach alumina/YAG:Ce ceramic complexes having the structure of claim 2, but the taught complexes do not have the claimed composition and/or microstructure and the do not teach the thickness of the complex.  
Finally, the claimed process is not taught or suggested by the cited art of record. The closest process is taught in JP 2016-204563, but this reference teaches firing in an inert or vacuum atmosphere. There is no suggestion in the art to use an oxygen contain atmosphere instead of that taught. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/23/21